                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:18CR139

          v.
                                                            MEMORANDUM
 PHILIP J. GREGORY,                                           & ORDER

                     Defendant.

      This matter is before the Court on the Findings and Recommendation (Filing
No. 30) of the magistrate judge1 recommending the Court deny defendant Philip J.
Gregory’s (“Gregory”) Motion to Suppress (Filing No. 17). Gregory objects (Filing
No. 31) to the findings and recommendation. For the reasons stated below, Gregory’s
objections are overruled and the Motion to Suppress is denied.

I.    BACKGROUND
      The relevant facts of this case are not in dispute. On August 4, 2016, members of
the Douglas County Sheriff’s Office and Federal Bureau of Investigation Child
Exploitation Taskforce executed a search warrant on Gregory’s residence and seized
numerous electronic devices. The search of Gregory’s devices yielded 25,808 graphic files
and 174 video files of child pornography. On May 22, 2018, a federal grand jury indicted
Gregory for allegedly transporting, receiving, and possessing child pornography, in
violation of 18 U.S.C. § 2252.

      The trail of digital breadcrumbs leading to Gregory’s residence began when the
National Center for Missing and Exploited Children (“NCMEC”) received a CyberTip
report (“tip”) from Google, Inc. (“Google”) on May 10, 2016 on its CyberTipline. Google


      1
       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
Nebraska.
sent the tip after a user uploaded an image of child pornography to its photo sharing service,
Google+™. The tip contained the image file and the email address and internet protocol
(“IP”) address associated with the upload. Google reviewed and identified the image as
child pornography through its hash filtration system 2 and manual human review. Google’s
Terms of Service advises users that Google may review content to determine whether it is
illegal or violative of Google’s polices.

       NCMEC sent the tip to law enforcement. Upon receiving the tip, Investigator Mark
Dishaw (“Investigator Dishaw”), a Deputy Sheriff with the Douglas County Sheriff’s
Office, subpoenaed Cox Communications (“Cox”), the service provider associated with
the IP address, to obtain the relevant subscriber information (Filing No. 19, Ex. 2). Cox
responded that the IP address belonged to Gregory and provided Gregory’s address. Based
on the information from Cox and the tip, Investigator Dishaw applied for a search warrant
of Gregory’s residence, which was issued. Law enforcement conducted the search and
found the child pornography files.

       Gregory moved to suppress the evidence derived from the search arguing his rights
under the Fourth and Fourteenth Amendments to the United States Constitution were
violated when law enforcement obtained his subscriber information and NCMEC reviewed
the tip both without warrants. 3 After holding an evidentiary hearing, the magistrate judge
concluded the search was proper and recommended this Court deny Gregory’s motion. In
light of Gregory’s timely objection to the recommendation, this Court has conducted a
thorough de novo review of his motion to suppress, the parties’ briefs, the findings and
recommendation, and the underlying evidence in this case. See 28 U.S.C. § 636(b)(1).



       2
        A hash value is a “digital finger print,” which can be compared against suspect files
to rapidly identify known child pornography images.
       Gregory also asserts that his rights under Article 1, section 7 of the Nebraska
       3
Constitution were violated. Because the Nebraska Constitution mirrors the federal Fourth
Amendment, see State v. Smith, 782 N.W.2d 918, 922 (Neb. 2010), the Court considers
Gregory’s federal and state constitution claims together.

                                              2
II.    DISCUSSION
       Gregory argues his rights under the Fourth and Fourteenth Amendments to the
United States Constitution were violated. Gregory asserts two primary claims: (1) the
search of his residence was unlawful under Carpenter v. United States, 585 U.S. ___, 138
S. Ct. 2206 (2018), because law enforcement obtained his subscriber information,
including his address, by subpoenaing Cox rather than by obtaining a warrant, and
(2) NCMEC conducted an unlawful search when it opened Gregory’s file contained in the
tip. Neither argument is tenable.

       The Fourth Amendment prohibits unreasonable searches and seizures by the
government. U.S. Const. amend. IV. “The touchstone of Fourth Amendment analysis is
whether a person has a constitutionally protected reasonable expectation of privacy.”
California v. Ciraolo, 476 U.S. 207, 211 (1986). Gregory bears the burden of showing his
expectation is reasonable. United States v. Stults, 575 F.3d 834, 842 (8th Cir. 2009).

       A person does not have a “legitimate expectation of privacy in the information he
voluntarily turns over to third parties.” Smith v. Maryland, 442 U.S. 735, 743-44 (1979).
“As a result, the Government is typically free to obtain such information from the [third
party] without triggering Fourth Amendment protections.” Carpenter, 585 U.S. ___, 138
S. Ct. at 2216. Consistent with this third-party doctrine, the Eighth Circuit has held the
Fourth Amendment does not prohibit the government from acquiring subscriber
information, such as names and IP addresses, from third-party service providers. United
States v. Wheelock, 772 F.3d 825, 828-29 (8th Cir. 2014); accord United States v. Perrine,
518 F.3d 1196, 1204-05 (10th Cir. 2008) (“Every federal court to address this issue has
held that subscriber information provided to an internet provider is not protected by the
Fourth Amendment’s privacy expectation.”).

       Gregory nonetheless alleges his Fourth Amendment rights were violated when
Investigator Dishaw acquired his subscriber information from Cox. In short, Gregory


                                             3
asserts the Supreme Court’s recent decision in Carpenter precludes the application of the
third-party doctrine to IP address records. Not so.

       In Carpenter, the Supreme Court considered the government’s acquisition of cell-
site location information (“CSLI”) records which document a cell-phone’s location
whenever it makes or receives a call. 585 U.S. ___, 138 S. Ct. at 2214. Opining cell phones
“are almost . . . ‘feature[s] of human anatomy,’” id. at ___, 138 S. Ct. at 2218 (quoting
Riley v. California, 573 U.S. ___, 134 S. Ct. 2473, 2484 (2014)), the Supreme Court
determined CSLI records allow comparable surveillance to that of “attaching[ing] . . . ankle
monitor[s]” to cell-phone users. Id., 585 U.S. ___, 138 S. Ct. at 2218. Due to the “detailed,
encyclopedic, and effortlessly compiled” nature of CSLI records’ documentation of
individuals’ movements, the Court declined to extend the third-party doctrine to the
collection of CSLI. Id. at ___, 138 S. Ct. at 2220.

       In Carpenter, the Supreme Court expressly stated its narrow holding did not reach
“other business records that might incidentally reveal location information.” Id. at ___,
138 S. Ct. at 2220. This Court is not persuaded that Carpenter controls this case or allows
this Court to ignore binding Eighth Circuit precedent. The subscriber information Cox
provided included only Gregory’s name and address, not the “whole of his physical
movements” like what concerned the Supreme Court in Carpenter. Id. at ___, 138 S. Ct.
at 2219. Accordingly, the Court declines Gregory’s invitation to extend Carpenter to
subscriber information which only “incidentally reveal[ed] [Gregory’s] location
information”—a leap the Supreme Court itself was not prepared to make. Id. at ___, 138
S. Ct. at 2220. The Court instead agrees with the magistrate judge that Gregory had no
legitimate expectation of privacy in his subscriber information under the third-party
doctrine.




                                             4
       Next, Gregory contends NCMEC is a government entity which was required to
obtain a warrant to review the information in the tip. The Court disagrees and finds the
private-search doctrine is dispositive here.

       Fourth Amendment protections do not apply “to a search or seizure, even an
unreasonable one, effected by a private individual not acting as an agent of the
Government.” United States v. Jacobsen, 466 U.S. 109, 113 (1984) (quoting Walter v.
United States, 477 U.S. 649, 662 (1980) (Blackmun, J., dissenting)). “Once frustration of
the original expectation of privacy occurs, the Fourth Amendment does not prohibit
governmental use of the now-nonprivate information.” Id. at 117. When the government
re-examines the information, however, its intrusion must go “no further than the private
search.” United States v. Starr, 533 F.3d 985, 995 (8th Cir. 2008).

       Here, the Court need not determine whether NCMEC acted as a government entity
because Google, a private actor, 4 made the initial intrusion pursuant to Google’s Terms of
Service agreed policies. When Gregory uploaded the suspect file, Google inspected it
through its hash filtration system and manual human review, frustrating whatever
expectation of privacy Gregory might have had. 5 Gregory does not allege that NCMEC or
Investigator Dishaw reviewed any files not included in the tip or otherwise exceeded the
scope of Google’s search. As such, the Court agrees with the magistrate judge that the
evidence was not obtained in violation of the Fourth Amendment. 6 See United States v.



       As aptly noted by the magistrate judge, Gregory does not assert Google is a
       4
government actor, and the Eighth Circuit has held internet service providers are not
government agents. See United States v. Stevenson, 727 F.3d 826, 831 (8th Cir. 2013)
(concluding America Online, an internet service provider, was not acting as a government
agent when ferreting out child pornography).
       The Court assumes without deciding Gregory had a protectable privacy interest,
       5
which is questionable given Google’s Terms of Service advising content may be reviewed.
See Reddick, 900 F.3d at 638 n.1.
       6
         The Court affirms the remainder of the magistrate judge’s analysis on the
sufficiency of the search warrant affidavit and the good-faith exception to the exclusionary
rule if probable cause was lacking.

                                               5
Reddick, 900 F.3d 636, 638-39 (5th Cir. 2018) (reaching the same conclusion where
NCMEC received a tip from an internet service provider); but see United States v.
Ackerman, 831 F.3d 1292, 1306-07 (10th Cir. 2016) (Gorsuch, J.) (concluding a search
was improper where the government exceeded the scope of the internet service provider’s
private search by opening files not included in the tip).

III.   CONCLUSION
       No Fourth Amendment violation occurred in this case. Gregory had no reasonable
expectation of privacy in the subscriber information pursuant to third-party doctrine.
Under the private-search doctrine, the government did not exceed the scope of Google’s
search. Accordingly,

       IT IS ORDERED:
       1.     Defendant Philip J. Gregory’s objections (Filing No. 31) are overruled.
       2.     The magistrate judge’s Findings and Recommendation (Filing No. 30) is
              accepted.
       3.     Gregory’s Motion to Suppress (Filing No. 17) is denied.

       Dated this 7th day of December 2018.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              6
